Citation Nr: 9901098	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for a disability of the 
feet, diagnosed as arthralgia.

3.  Entitlement to service connection for a disability of the 
knees, diagnosed as arthralgia.

4.  Entitlement to service connection for a disability of the 
legs, diagnosed as arthralgia.

5.  Entitlement to service connection for a disability of the 
arms, diagnosed as arthralgia.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
June 1985.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a June 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


CONTENTIONS OF APPELLANT ON APPEAL

Additional contentions by the appellant have not been 
proffered.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for entitlement to 
service connection for a lower back disability is not well-
grounded.  It is also the decision of the Board that the 
claim for entitlement to service connection for arthralgia of 
the feet, knees, arms, and legs is not well-grounded.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records show complaints of lower back 
pain and discomfort in the legs, arms, knees, and feet.

3.  The veteran has been diagnosed as suffering from 
arthralgia of the legs, arms, knees, and feet.

4.  Although the veteran has voiced complaints of pain in her 
lower back, a definitive diagnosis of an actual disability or 
condition of the back has not been given.

5.  Medical evidence etiologically linking the veterans 
current complaints with her military service have not been 
proffered.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
lower back condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

2.  The claim for entitlement to service connection for 
arthralgia of the feet is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

3.  The claim for entitlement to service connection for 
arthralgia of the knees is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

4.  The claim for entitlement to service connection for 
arthralgia of the legs is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

5.  The claim for entitlement to service connection for 
arthralgia of the arms is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Yet, before a determination is made on 
the merits of the claim, it must be decided as to whether the 
veterans claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a well-grounded claim reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones.  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Considering these criteria, the veteran has not met her 
statutory burden of submitting evidence of a well-grounded 
claim for service connection for a lower back condition and 
arthralgia of the legs, arms, knees, and feet.  

A.  Arthralgia of the Legs, Arms, Knees, and Feet

The veteran has been given a diagnosis of arthralgia of 
the legs, arms, knees, and feet.  However, the cause/etiology 
and disability were not diagnosed by clinical or radiographic 
examinations.  The Board notes that arthralgia means pain 
in a joint.  See Hayes v. Brown, 9 Vet. App. 67, 70, citing 
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 1994).  It is 
further noted that diagnosis includes, in pertinent part, 
diagnosis based on signs, symptoms, and laboratory findings.  
DORLANDS at 458.  Accordingly, the Board concludes that the 
appellant expressed subjective complaints of pain and 
discomfort of the legs, arms, knees, and feet, but no 
disability thereof was found on clinical examination.  

The Board observes that the appellant apparently is of the 
belief that she is entitled to some sort of benefit simply 
because she had a disease or injury while on active service.  
That, of course, is mistaken.  The Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
The Board acknowledges that while she was in service, the 
veteran suffered acute and transitory problems of the legs, 
arms, knees, and feet.  However, she has not received a 
diagnosis of a present disability or disease of those body 
parts.  Given the lack of clinical evidence that the veteran 
now suffers from the disabilities of the legs, arms, knees, 
and feet, the Board finds that the veteran has not presented 
a well-grounded claim in accordance with Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Rabideau stands for the 
principle that in order for service connection to be granted 
a current disability must be present.  If a disability does 
not presently exist, then the claim will not be plausible, 
and thus, not well-grounded.

In this instance, there are only her statements in support of 
her claim.  The record does not confirm the presence of the 
claimed disabilities.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  In other words, in the absence of proof of a present 
disability there can be no valid claim.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). Therefore, the claim of entitlement to 
service connection for disabilities of the feet, arms, knees, 
and legs, claimed as arthralgia thereof, is not well-grounded 
and the claim is denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1994) (en banc).

B.  Lower Back Condition

The veteran contends that she currently suffers from a lower 
back disability that began while she was in service.  Yet, 
her service medical records do not show one single treatment 
for a lower back disorder while she was in the US Army.  
Although she complained about her lower back bothering her 
during her end-of-enlistment examination, findings of a 
chronic lower back disability or condition was not made.  
Because the active duty Army service medical records do not 
reveal a diagnosis of a lower back disorder, and without 
evidence to the contrary, the Board concludes that such a 
condition did not exist while she was in service.

The claims folder contains post-service medical records that 
indicate that the veteran complained of lower back pain but 
that a specific diagnosis of a lower back condition was not 
given.  The Board notes that the medical records did not 
etiologically link the lower back pain with the veterans 
military service or any incidents therein.  Thus, there are 
only the veterans contentions that her back condition is the 
result of her military service.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The only evidence to 
support her claim that her low back pain is related to her 
service is her assertions.  Given the lack of clinical 
evidence that etiologically links the veterans back 
condition with her military service, it is the decision of 
the Board that the veteran has not presented a well-grounded 
claim.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim. Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
plausible or possible is required.).  Therefore, the 
claim fails and service connection for a lower back condition 
is denied.


ORDER

1.  Entitlement to service connection for a lower back 
condition is denied.

2.  Entitlement to service connection for a disability of the 
feet, diagnosed as arthralgia, is denied.

3.  Entitlement to service connection for a disability of the 
knees, diagnosed as arthralgia, is denied.

4.  Entitlement to service connection for a disability of the 
legs, diagnosed as arthralgia, is denied.

5.  Entitlement to service connection for a disability of the 
arms, diagnosed as arthralgia, is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that . . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
- 2 -
